
	

113 S859 IS: Animal and Public Health Protection Act
U.S. Senate
2013-05-06
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		II
		113th CONGRESS
		1st Session
		S. 859
		IN THE SENATE OF THE UNITED STATES
		
			May 6, 2013
			Mr. Bennet introduced
			 the following bill; which was read twice and referred to the
			 Committee on Agriculture, Nutrition, and
			 Forestry
		
		A BILL
		To amend the Farm Security and Rural Investment Act of
		  2002 to provide for the conducts of activities to detect, and respond in a
		  timely manner to, threats to animal health.
	
	
		1.Short
			 titleThis Act may be cited as
			 the Animal and Public Health
			 Protection Act.
		2.National animal health
			 laboratory networkSubtitle E
			 of title X of the Farm Security and Rural Investment Act of 2002 (7 U.S.C. 8301
			 et seq.) is amended by inserting after section 10409 the following:
			
				10409A.National
				animal health laboratory network
					(a)Definition of
				eligible laboratoryIn this
				section, the term eligible laboratory means a diagnostic
				laboratory that meets specific criteria developed by the Secretary, in
				consultation with State animal health officials, State veterinary diagnostic
				laboratories, and veterinary diagnostic laboratories at institutions of higher
				education.
					(b)ContractsThe Secretary shall offer to enter into
				contracts, grants, cooperative agreements, or other legal instruments with
				eligible laboratories—
						(1)to enhance the capability of the
				Secretary—
							(A)to detect, and respond in a timely manner
				to, emerging or existing threats to animal health; and
							(B)to support the protection of public health,
				the environment, and the agricultural economy of the United States;
							(2)to provide the capacity and capability for
				standardized—
							(A)test procedures, reference materials, and
				equipment;
							(B)laboratory biosafety and biosecurity
				levels;
							(C)quality management system
				requirements;
							(D)interconnected electronic reporting and
				transmission of data; and
							(E)evaluation for emergency preparedness;
				and
							(3)to coordinate the development,
				implementation, and enhancement of national veterinary diagnostic laboratory
				capabilities, with special emphasis on surveillance planning and vulnerability
				analysis, technology development and validation, training, and outreach.
						(c)PriorityTo the extent practicable and to the extent
				capacity and specialized expertise may be necessary, the Secretary shall give
				priority to eligible laboratories at existing Federal facilities, State
				facilities, and facilities at institutions of higher education.
					(d)Authorization of
				appropriationsThere is
				authorized to be appropriated to carry out this section $15,000,000 for each of
				fiscal years 2014 through
				2018.
					.
		
